Per Curiam.

In this action, petitioner alleges that he was held some 16 days before he was taken before a magistrate and charged, and that all this was done without the benefit of counsel. Petitioner at no time made any statement other than to deny his guilt. Petitioner alleges that he discharged his retained counsel, and that the court refused to appoint counsel to represent him. He contends further that he pleaded guilty to second degree murder because his attorney threatened him with the electric chair if he did not. Fundamentally, he argues that his attorney did not properly represent him.
The transcript of the proceedings shows that petitioner *154was represented by retained counsel, that during the proceedings a disagreement arose between petitioner and his counsel in relation to whether the trial should be before a jury or a three-judge court, and that the attorney withdrew. The transcript in relation to this question shows also that the court did refuse to appoint counsel for petitioner on the ground that petitioner was not an indigent, and that subsequently, at the behest of petitioner’s family, his original attorney reentered the case and represented him throughout the remainder of the proceedings. The record shows also that the court carefully instructed petitioner as to his rights, including that of a trial by jury, and did everything possible to be sure petitioner understood what he was doing.

Petitioner remanded to custody.

Taft, O. J., Zimmerman, Matthias, 0’Neill, Herbert, Schneider and Brown, JJ., concur.